Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 25, 106, 107, 112, and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires that “AB and A1 have a ratio from 0.005:1 to 0.8:1 based on an amount of equivalents of AB for every equivalent of A1”. It is unclear whether the ratios are meant to be weight equivalents, molar equivalents, or some other standard. Therefore, the scope of the claim is unclear.
Claim 25 requires that “AB and A1 have a ratio from 0.005:1 to 0.8:1 based on an amount of equivalents of AB for every equivalent of A1”. The scope of the claim is 
As claims 106, 107, 112, and 113 depend from claim 25, they are rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 102
Claim(s) 25, 106, 112, and 113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakihana (JPH06-115934A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Kakihana is seen to be anticipatory art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, 112, and 113, Kakihana teaches a polymerized composition comprising citric acid, ethylene glycol, and calcium carbonate at ¶ 24-25, which is consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2) where n = 1. 28 g of citric acid is used relative to 4.47 g of calcium carbonate (¶ 24), equivalent to a molar ratio of roughly 0.31:1 A1:AB owing to the molecular weight of citric acid being 192.12 g/mol and calcium carbonate being 100.09 g/mol. Kakihana teaches the metal compounds coordinate with the resulting polymer (¶ 20), and thus the resulting polymers are construed as being ionically crosslinked. Since the polymers of Kakihana are formed from the same monomers describe within the . 
Claim(s) 25, 106, and 112 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021).
Although Applicant elected the species A1+A2+B1/B2/B3 and calcium carbonate, Yang is seen to be anticipatory art with respect to A1+B1/B2/B3 and AB generically. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, and 112, Yang teaches compositions comprising polymers/oligomers (Abstract). The compositions are biodegradable crosslinked compositions (¶ 3, 7-9). Yang describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
The polymer used is derived from 1.1:1:0.3 molar ratio of citric acid:PEG:dopamine (Table 1), equivalent to roughly 46.2 wt% of citric acid based on the known molecular weights of citric acid (192.12 g/mol) and dopamine (153.18 g/mol). Yang describes an embodiment in Table 5 where 30 wt% hydroxyapatite and 4 wt% PI crosslinker is used based on dry composition (¶ 115), which implies a polymer weight of roughly 66 wt%. Taken together, the composition of Yang is suggestive of a molar ratio of hydroxyapatite to citric acid of roughly 0.21:1 (given the molecular weight of Ca10(PO4)6(OH)2 is 1004.61 g/mol). 
Claim Rejections - 35 USC § 103
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Guo (Biomaterials, 2016, 85, 204-217; cited in the IDS received 3/10/2021).
Yang teaches compositions comprising polymers/oligomers (Abstract). The compositions are biodegradable crosslinked compositions (¶ 3, 7-9). Yang describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
The polymer used is derived from 1.1:1:0.3 molar ratio of citric acid:PEG:dopamine (Table 1), equivalent to roughly 46.2 wt% of citric acid based on the known molecular weights of citric acid (192.12 g/mol) and dopamine (153.18 g/mol). Yang describes an embodiment in Table 5 where 30 wt% hydroxyapatite and 4 wt% PI crosslinker is used based on dry composition (¶ 115), which implies a polymer weight of roughly 66 wt%. Taken together, the composition of Yang is suggestive of a molar ratio of hydroxyapatite to citric acid of roughly 0.21:1 (given the molecular weight of Ca10(PO4)6(OH)2 is 1004.61 g/mol).
Regarding Claim 107, Yang differs from the subject matter claimed in that the polymer is not created with monomers of Formula (A2). Guo is also directed toward citrate based polymers (Abstract) and notes the further addition of monomers Yang because doing so would procure anti-fungal characteristics as taught by Guo. The 10-undecylenic acid substituted citric acid monomer (see “U-CA” of Scheme 1) is consistent with Formula (A2) whereby where X1 through X3 = O, R1 through R3 = H, and R5 = C(O)R23 where R23 is C10 alkenyl group.
Claims 25, 106, 112, and 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leriche (WO 00/77069 A1). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Leriche is seen to be relevant prior art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, and 112, Leriche describes biodegradable copolymer compositions (Page 1) and teaches polymers in Example 3 derived from a mixture of citric acid and butanediol (Page 5), consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2) where n = 2. While Leriche teaches the polymer is crosslinked by hydrogen bonds within Example 3, Leriche plainly teaches crosslinking can be achieved by hydrogen or ionic bonds, whereby for the latter Leriche presents a finite list of suitable crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). Leriche teaches the use of cation crosslinker provides reinforced structures of the thermoplastic type and enhances Leriche because doing so would provide reinforced structures of the thermoplastic type and enhance biodegradability as taught by Leriche. 
With respect to the AB:A1 ratio of the claims, Leriche teaches the citric acid polymers are predominately linear (Page 10) whereby the stoichiometric ratio of pendant COOH groups from citric acid and ions/oxides is preferably close to 1 (Page 2). Given the known molecular weights of citric acid (192.12 g/mol) and calcium oxide (56.08), Leriche is seen to be suggestive to calcium oxide:citric acid weight ratios of preferably close to 0.3:1. Alternatively, Leriche teaches such a ratio is only “preferred” and expressly indicates the variation is ratios influences the rigidity, bending, and/or biodegradability of the resulting polymer composition and can be chosen according to the nature of the uses of the resulting composition (Page 2). Accordingly, Leriche expressly teaches the equivalents ratio between citric acid and metal salt to be a result effective variable because changing it would will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary to discover optimal or workable ratios within the scope of the present claims so as to produce desirable rigidity, bending, and/or biodegradability characteristics according to a required use of the resulting composition. 
Regarding Claim 113, Leriche expressly teaches calcium cation as a crosslinker and expressly teaches the use of oxides for introducing cations (Page 2). While not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case the polymer compositions formed from either calcium oxide or calcium carbonate are indistinguishable since the end result is two carboxylate groups on the polymer complexed to Ca++ and water (calcium carbonate would also evolve carbon dioxide, which would be lost over the course of forming crosslinks/further processing taught by Leriche; see removal of water via vacuum at Page 4). 
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leriche (WO 00/77069 A1) In view of Guo (Biomaterials, 2016, 85, 204-217; cited in the IDS received 3/10/2021).
The discussion regarding Leriche within ¶ 21-25 is incorporated herein by reference. 
Regarding Claim 107, Leriche differs from the subject matter claimed in that the polymer is not created with monomers of Formula (A2). Guo is also directed toward citrate based polymers (Abstract) and notes the further addition of monomers substituted with 10-undecylenic acid procures anti-fungal characteristics (Abstract; Scheme 1). It would have been obvious to one of ordinary skill in the art to further Yang because doing so would procure anti-fungal characteristics as taught by Guo. The 10-undecylenic acid substituted citric acid monomer (see “U-CA” of Scheme 1) is consistent with Formula (A2) whereby where X1 through X3 = O, R1 through R3 = H, and R5 = C(O)R23 where R23 is C10 alkenyl group.
Claim 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Leriche (WO 00/77069 A1). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claim 113, Yang teaches compositions comprising polymers/oligomers (Abstract). The compositions are biodegradable crosslinked compositions (¶ 3, 7-9). Yang describes an embodiment in Examples 1 and 2 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 (¶ 91-95). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Yang teaches the compositions can be crosslinked with metal ions (¶ 52, 76, Figure 2), but differs from the subject matter claimed in that Applicant’s elected species of calcium carbonate is not disclosed. 
Leriche is also directed toward citrate based polymers (Page 1; Examples) and notes crosslinking can be achieved by ionic bonds, such as those achieved by crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). Leriche teaches the use of cation crosslinker provides reinforced Leriche because doing so would provide reinforced structures of the thermoplastic type and enhance biodegradability as taught by Leriche. 
Leriche expressly teaches calcium cation as a crosslinker and expressly teaches the use of oxides for introducing cations (Page 2). While not describing crosslinks derived from calcium carbonate it is noted claim 25 is recited in the product-by-process format through use of the language “formed from”. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case the polymer compositions formed from either calcium oxide or calcium carbonate are indistinguishable since the end result is two carboxylate groups on the polymer complexed to Ca++ and water (calcium carbonate would also evolve carbon dioxide, which would be lost over the course of forming crosslinks/further processing; see removal of water via vacuum at Page 4 of Leriche and ¶ 91 of Yang).
With respect to the AB:A1 ratio of the claims, Leriche teaches the citric acid polymers are predominately linear (Page 10) whereby the stoichiometric ratio of pendant COOH groups from citric acid and ions/oxides is preferably close to 1 (Page 2). Leriche is seen to be suggestive to calcium oxide:citric acid weight ratios of preferably close to 0.3:1. Alternatively, Leriche teaches such a ratio is only “preferred” and expressly indicates the variation is ratios influences the rigidity, bending, and/or biodegradability of the resulting polymer composition and can be chosen according to the nature of the uses of the resulting composition (Page 2). Accordingly, Leriche expressly teaches the equivalents ratio between citric acid and metal salt to be a result effective variable because changing it would will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary to discover optimal or workable ratios within the scope of the present claims so as to produce desirable rigidity, bending, and/or biodegradability characteristics according to a required use of the resulting composition. 
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
Applicant was required to elect a species of monomer A1 and Applicant explicitly elected “citric acid” within the response received 10/25/2021. In the response received 10/25/2021, Applicant stated claims 25, 106-107, and 111-114 encompass the elected “citric acid” species. Within the response received 2/9/2022, Applicant now argues claim 108 encompasses the elected subject matter and requests rejoinder. This is not found persuasive. The elected “citric acid” corresponds with Formula A1 where 
Applicant generally argues the cited art fails to describe the AB:A1 ratio of the claims. This is not found persuasive as the cited prior art is seen to meet the ratio claimed for reasons set forth above. 
With respect to Yang, Applicant argues the hydroxyapatite of Yang is a filler. Applicant also argues the hydroxyapatite is added to the polymer composition after it is formed whereas the present application describes salt participating in the polymerization process. This is not found persuasive. The Examiner maintains hydroxyapatite can be broadly construed as a salt regardless as to what particular purpose Yang uses it for (in this case a filler). Further, while Applicant provides arguments concerning how the polymeric material is made, the claims are directed toward a crosslinked polymer product and not to a method of production. The Examiner maintains the Yang reference meets all structural limitations claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764